Title: To George Washington from Charles Burnham Cochran, 25 May 1795
From: Cochran, Charles Burnham
To: Washington, George


          
            Sir,
            Charleston [S.C.] May 25th 1795
          
          The notice which you have been pleased to take of me allready through the intercession of my friends particularly Mr Izard by appointing me to the office of Marshall for the District of South Carolina has made me presume to Solicit your attention and Suffrage once more for the office of Naval Officer—Now vacant by Col. Motte’s death—With diffidence I renew an application of this kind, so recently made in my behalf by my friends. Still as I am persuaded it was their wish in making the application and your intention in conferring the appointment, that I should be benefitted by it, I am induced from so favorable a disposition towards me to hope that I may be found deserving of being promoted to the office within mentioned the duties of which I trust an European education and a Six years residence in france under the direction of Doctr Franklin will enable me to discharge to the Satisfaction of all my friends. With So flattering an expectation and assurances of unabating zeal for and attachement to the interests of the Government in whatever station I may be placed I will beg leave to Subscribe myself Your Excellency’s Most Obedient Humble Servant
          
            Chars B. Cochran
          
        